Name: Commission Regulation (EC) No 1738/2002 of 30 September 2002 granting additional quantities for the import into the European Union of textile products of category 2A originating in the Federative Republic of Brazil
 Type: Regulation
 Subject Matter: international trade;  leather and textile industries;  trade policy;  America
 Date Published: nan

 Avis juridique important|32002R1738Commission Regulation (EC) No 1738/2002 of 30 September 2002 granting additional quantities for the import into the European Union of textile products of category 2A originating in the Federative Republic of Brazil Official Journal L 263 , 01/10/2002 P. 0019 - 0019Commission Regulation (EC) No 1738/2002of 30 September 2002granting additional quantities for the import into the European Union of textile products of category 2A originating in the Federative Republic of BrazilTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries(1), as last amended by Commission Regulation (EC) No 797/2002(2), and in particular Article 8 thereof,Whereas:(1) Following unsatisfied demand within the Community, the competent authorities of Brazil requested that an additional quantity be made available for Brazil for category 2A for the quota year 2002.(2) For the category concerned the quota has been used up and the flexibility provision specified in Annex VIII of Regulation (EEC) No 3030/93, as available in 2002, has already been fully utilised.(3) A Memorandum of Understanding of market access in textile products, which provides, inter alia, for the suspension of the application by the European Union of the quotas in textile and clothing products from the Federative Republic of Brazil, has been initialled on 8 August 2002. The Commission has made a proposal for the provisional application of this Memorandum of Understanding(3), and accordingly such quantitative restrictions are due to cease to apply still in 2002.(4) The quantities in question, in relation to total imports of these products into the European Community, are unlikely to cause any market disruption.(5) Article 8 of Regulation (EEC) No 3030/93 allows the Commission to open up additional opportunities for imports under particular circumstances.(6) It is desirable for this Regulation to enter into force on the day after its publication in order to allow operators to benefit from it as soon as possible.(7) The measures provided for in this Regulation are in accordance with the opinion of the Textile Committee,HAS ADOPTED THIS REGULATION:Article 1The quantitative limit for textile goods in category 2A originating in the Federative Republic of Brazil is increased for quota year 2002 by 1000 tons.Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.It shall apply to the quota year 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 September 2002.For the CommissionPascal LamyMember of the Commission(1) OJ L 275, 8.11.1993, p. 1.(2) OJ L 128, 15.5.2002, p. 29.(3) COM(2002) 626.